Filed 6/16/21 P. v. Guerra CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F081388
             Plaintiff and Respondent,
                                                                           (Kern Super. Ct. No. BF179515A)
                    v.

 DANIEL ALBERT GUERRA,                                                                    OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Collette M.
Humphrey, Burt Pines (Retired Judge of the L.A. Sup. Ct. assigned by the Chief Justice
pursuant to art. VI, § 6 of the Cal. Const.), Michael G. Bush, Eric Bradshaw, and Judith
K. Dulcich, Judges.†
         Rex Adam Williams, under appointment by the Court of Appeal, Defendant and
Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-


         *   Before Levy, Acting P.J., Poochigian, J. and Detjen, J.
         †
        Judge Humphrey presided over the pre-preliminary hearing; Judge Pines
presided over the preliminary hearing; Judge Bush presided over the arraignment, Judge
Bradshaw presided over the change of plea hearing; and Judge Dulcich negotiated
readiness and presided over the sentencing hearing.
                                    INTRODUCTION
       Appellant and defendant Daniel Albert Guerra pleaded guilty to carjacking and
was sentenced to the indicated term of five years. On appeal, his appellate counsel has
filed a brief that summarizes the facts with citations to the record, raises no issues, and
asks this court to independently review the record. (People v. Wende (1979) 25 Cal.3d
436 (Wende).) We affirm.
                                           FACTS
       On the morning of December 25, 2019, Christmas Day, James Branscomb parked
his 2004 Jaguar XJ8 in front of the The Mark restaurant, near the Padre Hotel in
Bakersfield. Mr. Branscomb, who was 84 years old, stayed in his car and waited for the
restaurant to open. He was looking through his mail when he noticed that a man arrived
on a bicycle, parked it in front of the restaurant, and looked at his Jaguar.
       The man approached the driver’s side window of his car. Mr. Branscomb rolled
down his window because he thought the man was going to ask for change. Instead, the
man told Mr. Branscomb that he wanted his car, and to get out or he would shoot him.
Mr. Branscomb was afraid the man was going to harm him, so he got out of his car and
gave the keys to him. The man got in and drove away in the Jaguar. Mr. Branscomb
immediately called the police.
       A short time after the incident, the Jaguar was located, defendant was driving it,
and he was taken into custody. Defendant was not in possession of a gun. As an officer
placed defendant in handcuffs, he attempted to run away.
       An officer took Mr. Branscomb to the scene, read him the appropriate
admonitions, and asked him to look at defendant. Mr. Branscomb said he believed
defendant was the man who took his car, but he was not 100 percent sure.
       An officer advised defendant of the warnings pursuant to Miranda v. Arizona
(1966) 384 U.S. 436, and he agreed to answer questions. The officer asked defendant if




                                              2.
he took Mr. Branscomb’s car. Defendant said he asked to borrow the car;
Mr. Branscomb got out and let him borrow it; and admitted he was driving it.
                             PROCEDURAL BACKGROUND
       On January 29, 2020, an information was filed in the Superior Court of Kern
County charging defendant with count 1, carjacking (Pen. Code, § 215, subd. (a));1 count
2, criminal threats (§ 422); count 3, elder abuse (§ 368, subd. (b)(1)); and count 4,
misdemeanor resisting an officer (§ 148, subd. (a)(1)).
       On March 13, 2020, defendant entered into a negotiated disposition and pleaded
guilty to counts 1, 3, and 4, for an indicated sentence of five years and dismissal of
count 2.2 The parties stipulated to the preliminary hearing transcript and police reports
as the factual basis for the plea.
       On May 12, 2020, the court denied probation and imposed the midterm of five
years for count 1, carjacking, and concurrent terms for counts 3 and 4. The court
imposed a restitution fine of $300 (§ 1202.4, subd. (b)), suspended the parole revocation
fine of $300 (§ 1202.45), and ordered victim restitution in an amount to be determined
(§ 1202.4, subd. (f)). It also imposed a crime prevention fee of $10 as to count 1
(§ 1202.5), and total of $120 in court operations fees (§ 1465.8) and $90 in court facilities
fees (Gov. Code, § 70373).
       On June 29, 2020, defendant filed a notice of appeal.
                                        DISCUSSION
       As noted above, defendant's counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that defendant was
advised he could file his own brief with this court. By letter on October 9, 2020, we
invited defendant to submit additional briefing. To date, he has not done so.

       1   All further statutory citations are to the Penal Code unless otherwise indicated.
       2 The minute order states defendant pleaded no contest, but the reporter’s
transcript shows that defendant pleaded guilty to the three counts.

                                               3.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.
                                    DISPOSITION
       The judgment is affirmed.




                                           4.